Citation Nr: 0813338	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-17 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to April 1972, to include service in Vietnam.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that his currently-shown PTSD is the 
result of experiences during his two tours in Vietnam.  While 
he has reported several stressful incidents, he has 
identified frequent rocket attacks and an attack by a sniper 
during his first tour as the primary stressors for his PTSD.  
VA treatment records reflect a diagnosis of PTSD as evidenced 
by anxiety, depression, hyperactivity, insomnia, and 
affective liability.

The evidence indicates the veteran served as a counter 
intelligence officer in Vietnam, and in support of his claim 
he submitted statements from other officers and an enlisted 
man who served with him.  The enlisted man also submitted 
documentation reflecting he had been awarded the Purple Heart 
during a rocket attack, but it is observed that occurred 
prior to the veteran's arrival.  In any event, he also 
recalled later rocket attacks, as did the others who provided 
statements.  Further corroboration was submitted in the form 
of photographs taken at the time showing damage caused by at 
least one rocket attack.  

Although VA outpatient records included diagnoses of PSTD, a 
private record indicated a diagnosis of major depression.  To 
date, the veteran has not been formally examined by VA in the 
context of this claim.  That should be accomplished.  


Additionally, the Board notes that in the veteran's claim for 
compensation, which was received by the RO in June 2004, he 
reported pertinent treatment at a Neighborhood Improvement 
Association in Brooklyn, NY.  No reports of treatment at this 
facility are of record, and no attempt appears to have been 
made to obtain these records.  Such an attempt should be made 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining release forms from the 
veteran and any 
other required information, attempts 
should be made to obtain the records of 
the veteran's PTSD treatment at the 
Neighborhood Improvement Association, in 
Brooklyn, NY.  

2.	Thereafter, the veteran should be 
scheduled for a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  
        
The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
PTSD is related to the veteran's exposure 
to rocket attacks and experience of being 
shot at by a sniper while in Vietnam.  

3.	Following completion of the above, the 
RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


